DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinderknecht et al. (USP 5,905,393).
For claim 1, Figure 1 of Rinderknecht et al. teaches a flip-flop (Figure 1) comprising: an input switching circuit (102, 124, 122) configured to, output an intermediate signal (108) based on an input signal (D) and at least one of a phase of a clock signal (CK) or a phase of an inverted clock signal (CKB), the phase of the inverted clock signal (CKB)  being opposite to the phase of the clock signal (CK), and block application of a driving voltage (VDD) to at least one circuit element (P4) of the input switching circuit (102, 124, 122) in response to receiving a reset signal (R) representing a reset operation of the flip-flop; and a latch circuit (116, 118, 120) configured to generate an output signal (Q) based on the intermediate signal (108) according to the at least one of the phase of the clock signal (CK) or the phase of the inverted clock signal (CKB), wherein the flip-flop is configured to reset the output signal (Q) to logic low (see Col. 4, lines 22-30) in response to the reset signal (R) independently of the input signal (D).
For claim 2, Figure 1 of Rinderknecht et al. teaches wherein the input switching circuit (102, 124, 122) comprises: a switching circuit (all elements in 102, 124, and 122 except for P3 in 102) configured to output the intermediate signal (108) based on the input signal (D) and the at least one of the phase of the clock signal (CK) or the phase of the inverted clock signal (CKB); and a blocking circuit (P3) configured to selectively block application of the driving voltage (VDD) to the switching circuit (P3 blocking VDD to P4 of the switching circuit) according to a logic level of the reset signal (R).
For claim 3, Figure 1 of Rinderknecht et al.  teaches wherein the blocking circuit (P3) comprises: a PMOS transistor (P3) including a gate configured to receive the reset signal (R), a source connected to a driving voltage node (VDD), and a drain connected to the switching circuit (drain of P3 connected to P4 of the switching circuit).
For claim 4, Figure 1 of Rinderknecht et al. teaches wherein the switching circuit (all elements in 102, 124, and 122 except for P3 in 102) comprises: a tri-state inverter (106) configured to output the input signal inverted (108 which is inverted of D) based on the clock signal (CK) and the inverted clock signal (CKB) as the intermediate signal (108).
For claim 5, Figure 1 of Rinderknecht et al. teaches wherein the input switching circuit (all elements in 102, 124, and 122 except for P3 in 102) comprises: a ground connecting circuit (N14) connected between a ground node (VSS) and a middle node (I), the middle node (I) being connected to the input switching circuit (102, 124 and 122) and the latch circuit (116, 118, 120), and the ground connecting circuit (N14) being configured to selectively connect the middle node (I) to the ground node (VSS) according to a logic level of the reset signal (R, see Col. 4, lines 22-30).
For claim 6, Figure 1 of Rinderknecht et al. teaches wherein the ground connecting circuit (N14) comprises: an NMOS transistor (N14) including a gate configured to receive the reset signal (R), a source connected to the ground node (VSS), and a drain connected to the middle node (I, by way of N13).
For claim 11, Figure 1 of Rinderknecht et al. teaches a master-slave flip-flop (Figure 1) comprising: a master latch (102) including, a master input switching circuit (102) configured to, output a master intermediate signal (108) to a master middle node (114, by inverter 110)  based on a master input signal (D) and at least one of a phase of a clock signal (CK) or a phase of an inverted clock signal (CKB), the phase of the inverted clock signal (CKB) being opposite to the phase of the clock signal (CK), and block charging of the master middle node (114) in response to receiving a reset signal (R) having a logic level (Hi), and a master latch circuit (110, 108) connected to the master middle node (114), the master latch circuit (110, 108) being configured to output a slave input signal (114) based on the master intermediate signal (108); and a slave latch (104) configured to output an output signal (Q) synchronized with the at least one of the clock signal (CK) or the inverted clock signal (CKB) based on the slave input signal (114) provided from the master latch (102); wherein the master-slave flip-flop (Figure 1) is configured to reset the output signal (Q) to logic low (see Col. 4, lines 22-30) in response to the reset signal (R) independently of the input signal (D).
For claim 12, Figure 1 of Rinderknecht et al. teaches wherein the master input switching circuit (102)  comprises: a master switching circuit (all elements in 102 except for P3) configured to output the master intermediate signal (108) based on the master input signal (D) and the at least one of the phase of the clock signal (CK) or the phase of the inverted clock signal (CKB); and a first blocking circuit (P3) configured to selectively block application of a driving voltage (VDD) to the master switching circuit (P3 blocking VDD to P4) according to the logic level of the reset signal (R).
For claim 13, Figure 1 of Rinderknecht et al. teaches wherein the first blocking circuit (P3) comprises: a PMOS transistor (P3) including a gate configured to receive the reset signal (R), a source connected to a driving voltage node (VDD), and a drain connected to the master switching circuit (drain of P3 connected to P4 of the master switching circuit).
For claim 14, Figure 1 of Rinderknecht et al. teaches wherein the master switching circuit (all of the elements in 102 except 102 for P3) comprises: a tri-state inverter (106) configured to output the master input signal inverted (108 which is inverted of D) based on the clock signal (CK) and the inverted clock signal (CKB) as the master intermediate signal (108).
For claim 15, Figure 1 of Rinderknecht et al. teaches wherein the slave latch (104) comprises: a slave input switching circuit (124, 122, 120) configured to output a slave intermediate signal (I) to a slave middle node (I) based on the slave input signal (114) and the at least one of the phase of the clock signal (CK) or the phase of the inverted clock signal (CKB); and a slave latch circuit (116, 118) connected to the slave middle node (I), the slave latch circuit (116, 118) being configured to output the output signal (Q) based on the slave intermediate signal (I).
For claim 16, Figure 1 of Rinderknecht et al. teaches wherein the slave input switching circuit (124, 122, 120) comprises: a slave switching circuit (124, 122, P11-P12 and N11-N12) configured to output the slave intermediate signal (I) based on the slave input signal (114) and the at least one of the phase of the clock signal (CK) or the phase of the inverted clock signal (CKB); and a second blocking circuit (P10-N10 in 120) configured to selectively block application of a driving voltage (voltage at node Q) to the slave switching circuit (124, 122, P11-P12 and N11-N12) according to the logic level of the reset signal (R).
For claim 17, Figure 1 of Rinderknecht et al. teaches wherein the master latch (102) comprises: a ground connecting circuit (N3) connected between a ground node (ground) and the master middle node (114), the master middle node (114) being connected to the master input switching circuit (102) and the master latch circuit (110, 112), and the ground connecting circuit (N3) being configured to selectively connect the master middle node (113) to the ground node (VSS) according to the logic level of the reset signal (R, note that SB is complementary of R, so in response of R is Hi, then SB is Lo which turn off N3, see Col. 4, lines 12-30).
For claim 18, Figure 1 of Rinderknecht et al. teaches wherein the ground connecting circuit (N3) comprises: an NMOS transistor (N3) including a gate configured to receive the reset signal (SB which is a complementary of R, see Col. 4, lines 12-30), a source connected to the ground node (VSS), and a drain connected to the middle node (114, by way of N4).
	For claim 19, Figure 1 of Rinderknecht et al. teaches the master latch circuit (110, 112) comprising a third blocking (P3) configured to block application of a driving voltage (VDD) to at least one circuit element (P4) of the master latch circuit (110, 112) in response to the reset signal (R) representing a reset operation of the master-slave flip-flop.
	For claim 20, Figure 1 of Rinderknecht et al. teaches the third blocking circuit (P3) comprises a PMOS transistor (P3) including a gate configured to receive the reset signal (R), a source connected to a driving voltage node (VDD), and a drain connected to at least one transistor (P4) of the master latch circuit (110, 112).
Response to Arguments
Applicant’s arguments filed on 2/17/22 have been considered but are moot in view of the new ground of rejection(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842